--------------------------------------------------------------------------------


Exhibit 10.2
KAMAN
CODE OF
BUSINESS CONDUCT


 
(As amended November 7, 2006)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Copyright © Kaman Corporation 2006


--------------------------------------------------------------------------------



 
TABLE OF CONTENTS
   
STATEMENT OF CHIEF EXECUTIVE OFFICER
1
PURPOSE OF THE CODE
2
 
General
2
 
Applicability
2
 
Company Personnel
2
 
Consultants
2
 
Reservation of Rights
3
IMPLEMENTATION OF THE CODE
3
 
Company Compliance Officers
3
 
Reporting of Violations
4
 
The Audit Committee
5
 
Disciplinary Actions
5
 
Waivers of the Code
6
 
Questions Regarding the Code
6
COMPLIANCE WITH APPLICABLE LAWS
6
 
In General
6
 
False Statements and Schemes to Defraud
7
 
Accounting and Record-Keeping
7
 
Conduct of Audits
7
 
Cooperation with Investigations and Law Enforcement
8
 
Environmental Compliance
8
 
Competition and Antitrust Laws
8
 
Labor and Employment Laws
9
   
Equal Employment Opportunity
9
   
Americans with Disabilities
9
   
Sexual and Other Harassment
9
   
Safety and Health
10
   
Substance and Alcohol Abuse
10
 
Federal, State and Local Government Contracts
10
 
Improper Payments
11
 
Political Contributions
11
 
Securities Laws
12
 
Public Disclosures
12
 
Protection of Company Assets
13
 
Information Systems
13
 
Document Retention
13
 
Privacy and Data Protection Laws
14
 
Communications with the Media and the Public
14
 
Lobbying
15
 
Copyrighted Material
15



Copyright © Kaman Corporation 2006


--------------------------------------------------------------------------------




CONFLICTS OF INTEREST (Amended effective November 7, 2006)
16
 
In General
16
 
Duty to Report Conflicts of Interest
17
FACT SHEET
CERTIFICATION STATEMENT


 
 
 
 
 
 
 
 
 
 
 
 
 

 




Copyright © Kaman Corporation 2006

--------------------------------------------------------------------------------
















STATEMENT OF CHIEF EXECUTIVE OFFICER


Our Company’s business ethics philosophy is that all business and financial
operations are to be conducted by the Company’s officers, directors and
employees in a manner that is ethically appropriate and complies with all
applicable laws, rules and regulations. The Company’s reputation for sound
business ethics has been built over more than half a century. During this time
the Company’s policy has been based on a strong commitment to comply with all
applicable legal requirements in its business dealings. The responsibility for
continued compliance with the Company’s policies and ethical standards rests
with each and every officer, director and employee.


This Code describes the Company’s standards of business and financial reporting
conduct, however, it cannot cover every possible subject or situation and should
not be treated as providing answers to all questions. The standards discussed in
this Code are intended to reinforce the importance to the Company of ethical
business practices and the Company’s requirement that each officer, director and
employee use good ethical judgment in the conduct of Company business. Please
read it carefully and become familiar with these standards. Through strict
adherence to this Code our Company preserves consistency in its decision-making
processes and its long-standing reputation for integrity.




 
 
Paul R. Kuhn
 
 
Chairman of the Board,
 
 
President and Chief Executive Officer
   
Kaman Corporation
 

 
 
 
 
 
 
 
 

Copyright © Kaman Corporation 2006

Page 1

--------------------------------------------------------------------------------



PURPOSE OF THE CODE


General


The purpose of the Kaman Code of Business Conduct (the "Code") is to provide a
statement of the policies and procedures of Kaman Corporation, and its
subsidiaries (collectively the "Company") for conducting its business activities
in a legally and ethically appropriate manner. These policies and procedures are
intended to be applied with reasonable business judgment to enable the Company
to achieve its operating and financial goals within the framework of the law.


The fundamental principle of the Code is that all business is to be conducted by
the Company and its directors, officers, and employees in a manner which
complies with all applicable laws, rules and regulations and comports with the
Company's ethical standards.


It is the policy of the Company to prevent the occurrence of unlawful or
unethical behavior and to halt any such behavior that may occur as soon as
reasonably possible after its discovery. Every director, officer and employee
should recognize that failure to comply with the standards contained in the Code
can have severe consequences for both the individuals involved and the Company,
including criminal prosecution under certain circumstances.


Applicability



 
•
Company Personnel. This Code applies to all of the officers, directors and
employees of the Company (collectively “Company Personnel” and individually a
“Member of Company Personnel”) and all such Company Personnel are required to
acknowledge this by signing the Certification Statement appearing at the end of
this Code. In business affiliations over which the Company does not have
control, representatives of the Company shall use their influence to seek to
achieve adherence to the spirit and content of the Code.

 

 
•
Consultants. Where the Company retains outside consultants or agents to assist
with its business operations, such consultants or agents, and their officers and
employees, will be expected to comply with the provisions of this Code with
respect to their work conducted on behalf of the Company, and the use of Company
standard Consulting Agreements referencing this Code should be used in retaining
such consultants.



The standards of conduct discussed in this Code are the responsibility of every
Member of Company Personnel regardless of position. The Company is responsible
for ensuring awareness of these standards through effective employee
communications, and for providing a working environment supportive of the
responsibilities of each Member of Company Personnel. Every manager and
supervisor should encourage frank and open discussions regarding the importance
of adhering to Company standards of conduct.


Copyright © Kaman Corporation 2006
Page 2

--------------------------------------------------------------------------------


 
Reservation of Rights


The Company’s Code is not intended to confer any special rights or privileges
upon specific individuals, provide greater or lesser rights under applicable law
or entitle any person to remain employed by the Company. The guidelines and
procedures set forth herein should not be interpreted as altering the at-will
employment relationship between the Company and its employees and do not
constitute an employment contract. This Code is not a contract, and the Company
reserves the right to change, modify, suspend, interpret or eliminate any
provision in this Code, retroactively or prospectively, at any time, with or
without notice.




IMPLEMENTATION OF THE CODE


Company Compliance Officers


In order to implement this Code, senior and management level personnel have been
designated as Company Compliance Officers throughout the Company.


The Company Compliance Officers' responsibilities include:



 
•
Ensuring that the Code is distributed and that recipients acknowledge their
understanding and compliance with it as a condition of employment.




 
•
Ensuring that training programs on the Code are conducted.




 
•
Ensuring that the Company's operations are reasonably monitored for compliance
with the Code.




 
•
Ensuring that instances of possible Code violations are properly investigated
and, where violations are confirmed, that necessary remedial actions are taken
to prevent their recurrence.




 
•
Reporting to the Chief Compliance Officer (located in the Company’s Corporate
Legal Department) and Internal Audit Department on all matters involving
compliance with the Code.







Copyright © Kaman Corporation 2006
Page 3

--------------------------------------------------------------------------------




The designation of Company Compliance Officers within the Company in no way
diminishes every supervisor's responsibility to take reasonable steps to assure
that those employees for whom he or she has responsibility comply with the Code.
For a list of Company Compliance Officers at your subsidiary, please call your
Human Resources Representative.


Translations of this Code in languages other than English will be made available
upon request for non-English speaking employees, however the English language
version of the Code will be the governing version.


Reporting of Violations


Any Member of Company Personnel who believes a violation of the Code has
occurred, or may occur, should report that to his/her supervisor for appropriate
corrective action as may be required. As appropriate, the supervisor will
involve the Company Compliance Officer and/or the Company’s Corporate Legal
Department and the Company’s Internal Audit Department. In the alternative, or
if the matter is not resolved promptly, any Member of Company Personnel may
report such violation or suspected violation immediately as follows:



 
•
on the Company’s 800 “hotline” (1-866-450-3663 (nationwide) and 860-243-7900
(local within Connecticut)), or




 
•
to your Company Compliance Officer using the Fact Sheet attached at the end of
this Code, or



 
•
to the Company’s Corporate Legal Department or the Company’s Internal Audit
Department



When there is a doubt as to the lawfulness of any past or proposed activity, or
whether a Code violation may have occurred, it is the Company's policy for
Company Personnel first to direct their concerns to their supervisor, their
Company Compliance Officer or the Corporate Legal Department before involving an
outside entity. By doing this, the Company will have the opportunity to
investigate and, if necessary, correct the situation without having to involve a
governmental or other outside organization in cases where it may be unnecessary
to do so.


All reported violations of the Code will be treated confidentially to the extent
reasonable and possible under the circumstances and it will be the Company
Compliance Officer's responsibility to coordinate investigation of suspected
Code violations in coordination with the Corporate Legal Department and Internal
Audit Department. It is important that Company Personnel do not conduct their
own preliminary investigations, since that could adversely affect the Company's
ability to make a clear determination of the facts.
 

 
Copyright © Kaman Corporation 2006
Page 4

--------------------------------------------------------------------------------


 
    Company Compliance Officers will keep all persons who submit Fact Sheets
informed of the status of an investigation, to the extent deemed appropriate.
Reporting persons who wish to follow-up on the result of an investigation should
feel free to contact their Company Compliance Officer or the Corporate Legal
Department.


The Audit Committee


The Audit Committee of Kaman Corporation’s Board of Directors monitors the
Company’s compliance program and the reporting of compliance concerns or alleged
violations of the Code. This includes the monitoring of confidential or
anonymous submissions of concerns regarding questionable accounting, internal
controls or auditing matters through periodic management reports. If any Company
Personnel wishes to raise a question or concern or report a possible violation
of such matters to the Audit Committee, such matters may be submitted in the
manner described above in the section entitled “Reporting of Violations”. Upon
verification, your concern will be promptly communicated to the Audit Committee
of the Board.


Disciplinary Actions


It is important that the Company and all Company Personnel conduct themselves to
the best of their ability in accordance with the Company's standards of business
ethics and conduct as set forth in this Code. The following actions by any
Company Personnel will result in disciplinary measures being taken by the
Company:



•
Violation of the Code.




 
•
Knowingly authorizing or participating in actions which are in violation of the
Code.




 
•
Failing to report a violation of the Code or withholding relevant and material
information concerning such a violation of which any Member of Company Personnel
becomes aware.




•
Retaliating, directly or indirectly, or encouraging others to do so, against an
individual who reports a violation of the Code.




 
•
Reporting information which is known or suspected by the reporting person to be
untrue.



Disciplinary action may include any one or more of the following, not
necessarily in the order shown:


Copyright © Kaman Corporation 2006
Page 5

--------------------------------------------------------------------------------


 
•
A warning.

 
•
A written reprimand (to be noted in individual's personnel record).

 
•
Probation.

 
•
Temporary suspension.

 
•
Discharge.

 
•
Required reimbursement of losses or damages.

 
•
Referral for criminal prosecution or civil action.



Disciplinary action will be taken against:



 
•
Company Personnel who willfully violate the standards described in this Code.

 
•
Any Member of Company Personnel who deliberately withholds

relevant information concerning a violation of this Code.

 
•
Any manager or supervisor of a violator, to the extent that the circumstances of
the violation occurred with the knowledge or acquiescence of the supervisor.

 
•
Any supervisor or Company Personnel who retaliates (or encourages others to do
so) against any person who reports a violation of the Code.



Waivers of the Code


Any waiver of this Code for executive officers or directors may be made only by
the Board of Directors and will be promptly disclosed if, and as required by
law, or stock exchange regulation.


Questions Regarding the Code


The Company is committed to provide timely and specific guidance concerning
interpretation of the Code or guidance with respect to any ethical question
which Company Personnel may encounter. As further discussed below, all Company
Personnel are encouraged to seek advice from their Company Compliance Officer
and/or the Corporate Legal Department on these matters.




COMPLIANCE WITH APPLICABLE LAWS AND POLICIES


In General


The activities of the Company, and all Company Personnel should always be in
full compliance with applicable laws, rules and regulations. In the case of
non-employee consultants or agents, it is the responsibility of the Company
Compliance Officer to make sure that such persons are aware of the Code and
agree to conduct themselves in accordance with its provisions. Described below
are certain laws and regulations particularly important to the Company's
business.
 
 
Copyright © Kaman Corporation 2006
Page 6

--------------------------------------------------------------------------------



False Statements and Schemes to Defraud


In the day to day affairs of the Company it may be customary for Company
Personnel to sign a multitude of documents, some of which require sworn
statements. It is a violation of Company policy, and a criminal offense
punishable by fines and imprisonment, for employees to knowingly make false
statements under oath regarding matters within the jurisdiction of the federal
government or a state government. In addition, conduct in which any Member of
Company Personnel engages in any scheme or artifice to defraud anyone, or cause
the mail or wire services to be used in furtherance of such conduct, is in
violation of this Code and the law, and can result in severe legal penalties.
Any questions regarding these matters should be directed to the Corporate Legal
Department.


Accounting and Record-Keeping


The law requires that the Company properly keep books, records and accounts
which reflect accurately and fairly and within the Company's normal system of
accountability, all transactions of the Company, and all other events that are
the subject of specific regulatory record-keeping requirements.


It is the policy of the Company that all transactions be recorded as necessary
or appropriate in the regular books of the Company to permit the preparation of
financial statements in conformity with Generally Accepted Accounting Principles
and other applicable rules, regulations and criteria and to ensure full
accountability for all assets and activities of the Company. Under no
circumstances will the Company approve the establishment of (i) any unrecorded
fund or asset of the Company, regardless of the purposes for which such fund or
asset may have been intended, (ii) any improper or inaccurate entry knowingly
made in the books and records of the Company, (iii) any payment on behalf of the
Company made with the intention, understanding or awareness that any part of
such payment is to be used for any purpose other than that described by the
documents supporting the payments, or (iv) any payment or transaction not made
for a proper, lawful and authorized Company purpose.


If you have any question regarding compliance of the Company's books and records
with the foregoing requirements, please contact the Company Compliance Officer
or the Corporate Legal Department.


Conduct of Audits


No action should be taken by any Company Personnel to fraudulently influence,
coerce, manipulate, or mislead (i) any independent public or certified
accountant engaged in the performance of an audit of the financial statements of
the Company, or (ii) any member of the Company’s Internal Audit Department
engaged in the performance of an internal audit or investigation. All Company
Personnel are expected to cooperate in any audit or investigation being
conducted by the Company’s internal or independent auditors in coordination with
the Company’s Corporate Legal Department.
 
 
Copyright © Kaman Corporation 2006
Page 7

--------------------------------------------------------------------------------


 
Cooperation with Investigations and Law Enforcement


It is the Company’s policy to cooperate, in an organized manner through the
Corporate Legal Department, with all proper: (i) government investigators and
law enforcement officials, (ii) investigations by non-governmental regulators
with oversight of the Company’s business (such as securities exchanges), and
(iii) internal Company investigations. All inquiries or requests or demands for
information from external or internal investigators should be immediately
referred to the Corporate Legal Department. The Corporate Legal Department will
coordinate all responses to external or internal investigators’ questions.
Failure to cooperate with legitimate investigations in this manner will result
in disciplinary action, up to and including termination.


Environmental Compliance


The Company intends to conduct its business in compliance with applicable
federal, state and local laws and regulations relating to the protection of the
environment and it is the responsibility of all Company Personnel to carry out
this obligation.


Environmental violations, even if totally unintentional, carry severe penalties
and could result in criminal prosecution of both the Company Personnel involved
and the Company. The Company believes that environmental compliance today will
help the Company avoid problems and liabilities in the future.
 
 The complexity of environmental laws and their impact is significant and the
Kaman Environmental Compliance Guide has been prepared to outline these laws and
their requirements. For detailed information on compliance with environmental
laws, reference the Kaman Environmental Compliance Guide or contact the
Corporate Legal Department. Please contact your Company Compliance Officer or
the Corporate Legal Department for a copy of this brochure.


Competition and Antitrust Laws


The existence of competition is vital to the free enterprise system and the
Company believes in total compliance with federal and state antitrust laws by
all Company Personnel at every level of our business. These laws have been
created to promote competition by restricting a wide range of anti-competitive
transactions and practices and bear on many aspects of relations with
competitors and customers. Although such laws are complicated, ignorance of what
constitutes an antitrust violation is not a defense to prosecution. Company
pricing and related procedures, and relationships with competitors and customers
are particularly sensitive areas.
 
 
Copyright © Kaman Corporation 2006
Page 8

--------------------------------------------------------------------------------


 
  The complexity of the antitrust laws and their impact is significant and the
Kaman Antitrust Compliance Guide has been prepared to outline these laws and
their requirements. For more detailed information on compliance with antitrust
laws reference the Kaman Antitrust Compliance Guide or contact the Corporate
Legal Department. Please contact your Company Compliance Officer or the
Corporate Legal Department for a copy of this brochure.


Labor and Employment Laws


The Company’s policy is that all Company Personnel shall comply with applicable
federal, state and local laws concerning labor and employment.


The Company is bound by these laws and has established comprehensive programs,
including equal employment opportunity procedures, safety and health programs
and wage and hour procedures to ensure compliance with legal requirements. The
following is a discussion of general labor and employment laws and the Company's
policies with respect to such laws.


Equal Employment Opportunity. The Company is dedicated to the goal of providing
equal employment opportunity for all persons without regard to any legally
impermissible classification including, but not limited to, race, color,
religion, sex, national origin, citizenship, age, sexual orientation,
disability, or veteran status.


The Company requires all Company Personnel to refrain from any act which is
designed to, or causes, unlawful employment discrimination in any aspect of a
person's employment including decisions concerning hiring, placement, transfer,
demotion, promotion, recruitment, training, advertising, compensation,
termination or use of employee benefits or facilities.


Americans with Disabilities. The Company requires that Company Personnel not
discriminate against any individual with a disability who is qualified to
perform the essential functions of his/her job with or without reasonable
accommodation. The Company requires that such discrimination not occur in the
hiring process or in regard to any term, condition or privilege of employment,
and the Company requires that reasonable accommodations be made for such
individual unless such accommodations result in undue hardship for the Company,
as defined by law.


Sexual and Other Harassment. The Company strongly supports the right of Company
Personnel to work in an environment that is free from all forms of
discrimination, including what has been called "sexual harassment", and
discriminatory or retaliatory treatment based on race, color, sex (with or
without sexual conduct), religion, national origin, age, disability, or any
other legally impermissible classification, or because the Member of Company
Personnel asserts rights under, or participates in an investigation or complaint
proceeding under, any equal opportunity or affirmative action laws or
regulations. Sexual harassment may include unwelcome sexual advances, requests
for sexual favors, and any other verbal or physical conduct of a sexual nature
that has the effect of unreasonably interfering with an employee's work
performance or which creates an intimidating, hostile or offensive work
environment. All Company Personnel should refrain from engaging in any conduct
which gives rise to such an environment.
 
Copyright © Kaman Corporation 2006
Page 9

--------------------------------------------------------------------------------


 
Safety and Health. The Company is committed to providing a workplace that is
free of recognized hazards and meets all current legal requirements. Company
Personnel are required to comply with all applicable federal, state and local
health and safety laws and are required to report any unsafe conditions,
hazards, broken equipment or machinery or work-related accidents to their
supervisor or to the Company Compliance Officer. Supervisors are responsible for
ensuring that their staffs attend training sessions and periodic meetings
concerning safe work practices and accident prevention when such meetings are
scheduled. Each Member of Company Personnel has the responsibility to prevent
accidents by following safe work procedures and practices and using all personal
protective equipment provided by the Company.


Substance and Alcohol Abuse. The use, sale, purchase, or possession of any
controlled substance (except for proper use of medically prescribed drugs) by
any Company Personnel or other person engaged in Company business or while on
Company grounds is prohibited. Additionally, the use, sale, purchase or
possession of alcohol on Company grounds is prohibited. Being under the
influence of alcohol or any controlled substance (except medically prescribed
drugs) while on Company grounds or performing Company business is also
prohibited.


Please contact your Company Compliance Officer or the Corporate Legal Department
if you have questions concerning your rights under or your responsibilities in
complying with labor and employment law policies and procedures.


Federal, State and Local Governments Contracts


As a supplier of products and services to the United States Government, as well
as to state and local governments, the Company recognizes that there are
numerous laws, regulations and contractual requirements which must govern its
relations with the Government as a customer. These include the requirement to
accurately and truthfully report to the best of the Company's knowledge and
belief all required information which may include expenses, cost and pricing
data, quality inspection, specification compliance and subcontractor or supplier
cost and pricing data, and to deal with suppliers and subcontractors in a fair
and reasonable manner consistent with all laws and with good business practices.
In addition, the Company and all Company Personnel are required to follow rules
and regulations which govern the handling of classified information. Each Member
of Company Personnel in each segment of the Company having a government customer
or customers shall comply with the Company’s policies and procedures
specifically addressing government contracting issues.


Copyright © Kaman Corporation 2006
Page 10

--------------------------------------------------------------------------------


 
  Please contact the Corporate Legal Department if you have questions concerning
the government contracting laws applicable to the Company.


Improper Payments


In connection with commercial business activities, Company Personnel may provide
or accept entertainment, meals, gifts of a nominal value, and other business
courtesies so long as they are documented in accordance with Company policy,
arise out of the lawful and normal course of business, and are reasonable and in
accordance with lawful and appropriate business customs.


It is the Company's policy, however, to specifically prohibit Company Personnel
from offering, giving, soliciting or receiving any form of bribe or kickback
from anyone. In particular, the offer or provision of any bribe or gratuity to a
federal, state or local government official is prohibited whether or not the
offer or gift is given for the specific purpose of influencing a governmental
act and whether or not personal funds or resources are used. In addition, the
law prohibits the use of Company funds to provide anything of value to a foreign
official to induce that official to affect any governmental act or decision in a
manner that will benefit the Company (except for certain "facilitating"
payments, such as tipping a stevedore or harbor master, made to expedite the
performance of routine government actions).


In addition the Company will not provide or guarantee loans to any Company
directors or executive officers that are prohibited by federal law.


Political Contributions


The Company’s policy is that all Company Personnel shall comply with political
campaign finance and ethics laws. Federal law and Company policy prohibit the
use of Company assets on behalf of a federal political party or candidate.
Additional laws in this area apply specifically to Company segments doing
business with the U.S. Department of Defense.


Copyright © Kaman Corporation 2006
Page 11

--------------------------------------------------------------------------------


 
As authorized by the Federal Election Campaign Act, the Company has established
Political Action Committees (“PACs”) which may lawfully make contributions to
candidates for public office. By law, the Company is prohibited from
compensating or reimbursing Company Personnel for political contributions. All
solicitations of Company Personnel for political contributions to Company PACs
must communicate that such contributions are voluntary; no one will be
prejudiced as a result of a decision not to contribute; and such contributions
are not tax-deductible. The Company's policy is not intended to discourage or
prohibit Company Personnel from voluntarily making personal political
contributions; from participating in the political process on their own time and
at their own expense; from expressing their personal views on legislative or
political matters; or from otherwise engaging in political activities provided
such activities do not create the appearance of Company activity.


Securities Laws


The Company has a commitment to comply with the federal and state securities
laws and regulations which include the rules on so-called "insider" information.
In the course of business operations, Company Personnel or others may become
aware of material nonpublic information relating to business matters. Under
securities laws any person who is aware of material nonpublic information is
prohibited from trading in the Company’s securities on the basis of such
information. In addition, under Company policy, all Company Personnel (including
other persons who are closely related to a Member of Company Personnel) are
prohibited from trading in the Company’s securities on the basis of such
material nonpublic information. Any questions should be directed to any of the
Company’s Compliance Officers or to the Company’s Corporate Legal Department. If
any Member of Company Personnel becomes aware of material nonpublic information
relating to the Company's business or relating to firms with which the Company
is negotiating or competing, the law prevents such person from buying or selling
shares or other securities of the Company or such firms or disclosing such
information except to the extent permitted by applicable law until such
information has been disclosed to the public and the market has had an adequate
opportunity to absorb the information.


Please contact the Company’s Corporate Legal Department if you have questions
concerning the "insider" information rules or other provisions of the securities
laws.


Public Disclosures


The Company’s principal executive, financial and accounting officers are
responsible for the full, fair, accurate, timely, and understandable disclosure
of all information required by applicable law to be so disclosed in reports and
documents filed with, or submitted to, the Securities and Exchange Commission
and other regulators, and in other public communications made by the Company.
 
Copyright © Kaman Corporation 2006
Page 12

--------------------------------------------------------------------------------


 
Protection of Company Assets


The protection, safeguarding and proper and efficient use of Company property
and any customer or supplier property entrusted to the Company (collectively,
“Company property”) is an important responsibility of all Company Personnel.
Care should be taken to ensure that Company property is not misappropriated,
loaned to others, or sold or donated, without appropriate authorization. Any
suspected incident of fraud or unauthorized conveyance of Company property
should be immediately reported for investigation in accordance with the
Company’s procedures. Company property, facilities and equipment are intended to
be used for the conduct of the Company’s business and any exceptions should be
in accordance with Company policy. Each employee should consult his or her
supervisor for appropriate guidance and permission in this regard. Any question
should be directed to the Company Compliance Officer or the Company’s Corporate
Legal Department.


Information Systems


The Company provides computing, network and other electronic communication
resources (“Information Systems”) to its Company Personnel because it recognizes
the technology as a valuable business tool that enables individuals to
communicate with greater efficiency, which further increases productivity.


The use of such resources is a privilege, not a right. This privilege is
embodied in the responsible use of these resources. The Company expects each
person utilizing such resources to conduct himself or herself in a lawful,
ethical and productive manner in accordance with Company policy and primarily
for business related purposes. The Company will not tolerate the use of such
resources for the purpose of distributing potentially offensive or inappropriate
materials. Individuals, including Company Personnel, utilizing any Company
Information Systems should have no expectation of privacy in connection with the
use of the Company’s Information Systems. The contents of any message, document,
or other matters sent through any Company Information System may be monitored by
Company management, by law enforcement agencies or by others as the Company
deems appropriate. The Company’s policy on use of the Company’s Information
Systems appears periodically on the Company’s Information Systems network, and
notices regarding its terms appears in other Company media and is available from
the Human Resources Department of each of the Company’s segments.


Document Retention


The Company is required by law to maintain certain types of corporate records,
usually for a specified period of time and each subsidiary is responsible for
maintaining a records retention policy.
 
Copyright © Kaman Corporation 2006
Page 13

--------------------------------------------------------------------------------


 
As a general matter, certain accounting, payroll and tax records and various
legal contracts are to be maintained for a period of seven (7) years following
their expiration; however, this period is subject to many exceptions, such as
for records relating to tax filings, insurance policies, Department of Defense
contracts and audits and certain personnel records. Failure to retain such
documents for the required minimum period of time in each case could subject the
Company to penalties and fines, cause loss of rights or place the Company at a
serious disadvantage in litigation. Therefore, it is the Company's policy to
retain corporate records and documents as are essential to the conduct of the
Company's business activities for the legally required time periods and in
accordance with each subsidiary’s policy.


General correspondence and other documents which are not legally significant or
essential to a particular business transaction are to be retained only for so
long as necessary, and then are to be discarded regularly on an ongoing basis.
However, in the case of litigation or a significant event likely to lead to
litigation, such as the involvement of one of the Company’s products in an
accident or a situation involving property damage or bodily injury, all regular
destruction activity should be suspended and all documents pertinent to such
action should be preserved until the matter is resolved. If you have any
questions concerning specific document retention policies related to your
company's policy or business activities, contact the Corporate Legal Department
for further guidance.


Privacy and Data Protection Laws


The Company’s policy is to acquire, retain and disclose only such information
related to its Company Personnel and customers as is permitted in accordance
with applicable law in the jurisdictions in which the Company operates. It is
the Company’s policy to comply with all applicable U.S. federal, state and local
privacy laws and regulations, and with all valid subpoenas or court orders.


In addition to the United States, many other countries have privacy and/or data
protection laws, regulations or treaties establishing certain legal requirements
applicable to the protection of personal data and information. To the extent the
Company is subject to the laws of other countries, the Company is committed to
compliance with such laws in handling its own and its customers’ information.


Communications with the Media and the Public


The Company is committed to making timely, complete and accurate public or
regulatory disclosures as required by applicable law to maintain integrity in
its relationships with the public. In general, requests for financial or
business information about the Company or requests for interviews relating to
the Company or its affairs, or the issuance of any press releases should be
referred to the office of the Chief Investment Officer for review and approval
in advance. To the extent such requests relate to legal proceedings or legal
issues or are requests which emanate from governmental agencies or attorneys for
private parties, such requests should be referred to the Corporate Legal
Department. It is important that Company Personnel not respond to any such
inquiry or contact on their own because any inappropriate or inaccurate
response, even a denial or disclaimer of information, may result in adverse
publicity and could otherwise seriously affect the Company’s legal or business
position. Other public communications by Company Personnel in their capacity as
Company representatives, such as articles for professional publications or
speeches at professional gatherings or trade forums, should comply with Company
procedures. In all other cases, Company Personnel should be aware that their
statements and actions can reflect on the Company and may be interpreted as
statements of the Company depending upon the circumstances. While the Company
recognizes the right to freedom of individual expression, Company Personnel
should not exercise this right in a manner which would imply that such
expression is that of the Company, unless prior authorization has been granted
by the Company.
 
Copyright © Kaman Corporation 2006
Page 14

--------------------------------------------------------------------------------



Lobbying


Company Personnel whose work requires lobbying communications with any member or
employee of a legislative body or with any government official or employee in
the formulation of legislation should coordinate such activity with the
Corporate Legal Department. “Lobbying” can include a variety of activities and
may subject the Company to certain reporting requirements. Any questions should
be directed to the Corporate Legal Department.


Copyrighted Material/Computer Software


It is against Company policy for any Company Personnel to copy, scan, digitize,
broadcast or use third-party copyrighted material, or third-party computer
software when conducting Company business, or preparing Company products or
promotional materials, unless written permission from the copyright holder or a
license from the computer software owner has been obtained prior to the proposed
use. Improper use could subject both the Company and the individuals involved to
legal liability for copyright infringement. Any questions should be directed to
the Company’s Corporate Legal Department.
 

 
Copyright © Kaman Corporation 2006
Page 15

--------------------------------------------------------------------------------




CONFLICTS OF INTEREST


In General


In addition to compliance with applicable law, Company Personnel are expected to
act in an ethical manner and to avoid any activity that may interfere, or have
the appearance of interfering with the independent exercise of their judgment in
the best interests of the Company.


This policy is broader than mere observance of a rule, however. It includes a
standard of loyalty and responsibility on the part of all Company Personnel to
recognize their respective positions in the Company and to recognize how
individual actions and interests can reflect upon both the individual and the
Company.


This policy is implemented by a continuing requirement of disclosure by all
Company Personnel of any circumstances which might be inconsistent with the
Company's policy. The continuing requirement of disclosure in no way represents
an intention on the part of the Company to police or restrict the activities of
Company Personnel. It is merely recognition of the proposition that very few
substantial questions of conflicts of interest can exist where there is full
knowledge of the facts by all parties.


In accordance with this policy, the Company requires that all business
transactions should be at arm's length, negotiated in good faith and based on
merit alone. Although it is impractical to list all those circumstances which
might raise ethical or conflict-of-interest questions, as a minimum examples of
conflicts of interest include the following: conducting Company business with
relatives; holding a material interest in or acting as an official of another
enterprise which is a Company supplier, contractor, customer, consultant,
competitor, merger target or acquisition target; benefiting unfairly (or
enabling a relative to benefit unfairly) from the use or disposition of Company
property or the conduct of Company business; and taking advantage of inside
information which is not otherwise available to the general public for any
manner of personal gain.


In addition, since individuals interests tend to be identified with those of
their immediate family members, all Company Personnel should be aware that
actions of their family members may be attributable to them.
 
Copyright © Kaman Corporation 2006
Page 16

--------------------------------------------------------------------------------



Duty to Report Conflicts of Interest


All Company Personnel have a responsibility and a duty of loyalty to the
Company, and all business decisions should be made in the best interests of the
Company. This means putting the Company’s interests first. A conflict of
interest is created when a Member of Company Personnel places self-interest (or
the interests of others) ahead of the Company’s interests.


All Company Personnel are encouraged to review their personal and employment
situations and are required to take the following steps in any situation which
might involve a potential conflict of interest or the appearance of such a
conflict:


1. Report the situation in writing to your supervisor;
2. Obtain written approval from your supervisor for the situation or (if the
situation is not approved) written direction for resolving the conflict of
interest which might be posed.
3. Should a situation arise that would constitute a “related-party transaction”
under Securities and Exchange Commission regulations, the independent members of
the Board of Directors will review the propriety of, and approve or disapprove,
such transaction.


All supervisors are required to maintain reasonable ongoing oversight after a
potential conflict of interest (or the appearance thereof) has been reported in
order to ensure that the direction provided by the supervisor with respect to
the matter has been followed. Any questions should be referred to the Company
Compliance Officer. Because certain situations may involve difficult questions
of judgment, all situations which raise any question of a conflict of interest
or a violation of ethical standards should be discussed with the employee’s
supervisor or, if the conflict cannot be resolved or eliminated, with the
Company Compliance Officer.
 

Copyright © Kaman Corporation 2006

Page 17

--------------------------------------------------------------------------------



FACT SHEET


You may report your concerns on the Company’s Hot Line (866) 450-3663
(nationwide) and 860-243-7900 (local within Connecticut)


OR


RETURN THIS completed document to: your Compliance Officer or


Chief Compliance Officer
Legal Department
Kaman Corporation
P. O. Box 1
Bloomfield, CT 06002
"Personal and Confidential"



1.
Name of person filing this report (optional):




2.
Date:



3.
Facts: Please describe, as completely as possible, your knowledge of the facts
(including, where appropriate, dates and times) relating to a violation or
possible violation of the Kaman Code of Business Conduct. (Use a separate sheet
and attach if more space is needed.)











4.
Signature: I declare that all of the statements made in this Fact Sheet are true
to my best knowledge and belief. I understand that disciplinary actions may
result if it is determined that the statements contained herein are false or
made for a purpose other than to describe my knowledge of the facts relating to
the particular violation or suspected violation set forth above.



_______________________________________
Signature (optional)
(Please print your name below) (optional)
_______________________________________



Note:
For various legal reasons, please DO NOT conduct your own preliminary
investigations since acting on your own may adversely affect both you and Kaman.




Copyright © Kaman Corporation 2006


--------------------------------------------------------------------------------



CERTIFICATION STATEMENT








To:   Compliance Officer


From:  Company Personnel




This is to certify and acknowledge that I have received, read and understand the
Kaman Code of Business Conduct (the "Code"). I agree to comply fully with the
standards contained in the Code and any related policies and procedures adopted
by the Company, and understand that compliance with such standards, policies and
procedures is a condition of my continued employment or association with the
Company.






            _________________________________
             Signature
            (Please print your name below)




           _________________________________






            Date: ______________________________












Copyright © Kaman Corporation 2006

--------------------------------------------------------------------------------



